      Case: 3:19-cv-00132-SA-DAS Doc #: 18 Filed: 06/26/20 1 of 7 PageID #: 231




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                  OXFORD DIVISION

JAMES MATHIS                                                                              PETITIONER

v.                                                                             No. 3:19CV132-SA-DAS

PELICIA HALL, ET AL.                                                                   RESPONDENTS


                                     MEMORANDUM OPINION

        This matter comes before the court on the pro se petition of James Mathis for a writ of habeas

corpus under 28 U.S.C. § 2254. The State has moved to dismiss the petition for failure to exhaust

state court remedies. The petitioner has not responded to the motion, and the time to do so has

expired. The matter is ripe for resolution. For the reasons set forth below, the State’s motion will be

granted, and the instant petition for a writ of habeas corpus will be dismissed without prejudice for

failure to exhaust state remedies.

                                               Exhaustion

        Under 28 U.S.C. § 2254(b)(1), a prisoner seeking habeas corpus relief must first exhaust state

remedies. Section 2254 provides, in relevant part:

        (b)(1) An application for a writ of habeas corpus on behalf of a person in custody
        pursuant to the judgment of a State court shall not be granted unless it appears that –

                (A) the applicant has exhausted the state remedies available in the courts of
                    the State; or

                (B) (i) there is an absence of available State corrective process; or
                    (ii) circumstances exist that render such process ineffective to protect the
                    rights of the appellant
                                                    ...

        (c) An applicant shall not be deemed to have exhausted the remedies available in the
        courts of the State, within the meaning of this section, if he has the right under the law
        of the State to raise, by any available procedure, the question presented.
      Case: 3:19-cv-00132-SA-DAS Doc #: 18 Filed: 06/26/20 2 of 7 PageID #: 232




        “A fundamental prerequisite to federal habeas relief under 28 U.S.C. § 2254 is the exhaustion

of all claims in state court under § 2254(b)(1) prior to requesting federal collateral relief.” Sterling v.

Scott, 57 F.3d 451, 453 (5th Cir. 1995) (citing Rose v. Lundy, 455 U.S. 509 (1982)). A finding of

exhaustion requires the petitioner to have “fairly presented the substance of his claims to the state

courts.” Sones v. Hargett, 61 F.3d 410, 414-15 (5th Cir. 1995) (citing Vela v. Estelle, 708 F.2d 954, 958

(5th Cir. 1983)). Further, exhaustion “requires that normally a state prisoner’s entire federal habeas

petition must be dismissed unless the prisoner’s state remedies have been exhausted as to all claims

raised in the federal petition.” Graham v. Johnson, 94 F.3d 958, 968 (5th Cir. 1996) (citing Rose, 455

U.S. at 518-19). The exhaustion doctrine serves the salutary purpose of “giving the state courts the

first opportunity to review the federal constitutional issues and to correct any errors made by the trial

courts, [and thus] ‘serves to minimize friction between our federal and state systems of justice.’”

Satterwhite v. Lynaugh, 886 F.2d 90, 92 (5th Cir. 1989) (quoting Rose, at 518) (citations omitted).

                                           Procedural Posture

        James Mathis is in the custody of the Mississippi Department of Corrections (“MDOC”) and

housed at the Carroll-Montgomery Regional Correctional Facility in Vaiden, Mississippi. On July 7,

2017, he pled guilty to one count of burglary of a dwelling as a habitual offender in Cause No. LK16-

287 in the Circuit Court of Lafayette County, Mississippi. See Exhibit A1 (Sentencing Order). On

July 7, 2017, the circuit court sentenced Mathis to serve fifteen (15) years, with ten and one half (10

½) years suspended and four (4) years to serve as a habitual offender in the custody of the MDOC,

followed by a term of five (5) years of post-release supervision (“PRS”). Id.



        1
         The exhibits referenced in the instant memorandum opinion may be found attached to
the State’s motion to dismiss.

                                                    -2-
      Case: 3:19-cv-00132-SA-DAS Doc #: 18 Filed: 06/26/20 3 of 7 PageID #: 233




        On June 19, 2019, Mr. Mathis signed a pro se Petition for Writ of Habeas Corpus under 28

U.S.C. § 2254, which was stamped as “filed” in this court on June 18, 2019.2 ECF doc. 1. In the

instant Petition, Mr. Mathis challenges his conviction and sentence for burglary, raising the following

grounds, as stated verbatim:

        Ground One: Effective assistance of counsel

        Ground Two: Guilty plea was coerced with the D.A./no factual bas[i]s

        Ground Three: Perjury/false testimony

        Ground Four: Due Process rights violated

        Ground Five: 1st Amendment

        Ground Six: 4th Amendment

        Ground Seven: 6th Amendment

        Ground Eight: 8th Amendment

        Ground Nine: 14th Amendment

Id. As discussed below, Mr. Mathis has not presented his claims to the state’s highest court, and, thus,

they are unexhausted.

        On May 23, 2018, Mr. Mathis filed a Motion for Post-Conviction Collateral Relief (“PCR

Motion”) in Lafayette County Circuit Court, Cause No. L18-249. Exhibit E (PCR Motion, May 23,

2018). In the PCR Motion, he argued that he is entitled to relief based upon the following grounds, as

stated verbatim: (1) ineffective assistance of counsel; (2) guilty plea/factual basis, guilty plea was

coerced with the D.A.; (3) perjury; (4) actual and factual innocence; and (5) my 5th, 6th, 8th, [and] 14th

[amendment] constitutional rights have been violated.” Id. On October 17, 2019, the trial court


        2
         It appears Mr. Mathis dated the instant Petition on June 19, 2019, one day prior to it
being stamped as “filed online” in this court on June 18, 2019. (See ECF doc. 1).
                                                   -3-
      Case: 3:19-cv-00132-SA-DAS Doc #: 18 Filed: 06/26/20 4 of 7 PageID #: 234




entered an Order Denying Relief Requested in response to the Petitioner’s original PCR Motion filed

on May 23, 2018, in Lafayette County Circuit Court, Cause No. L18-249. The court found:

        After reviewing the documents filed by the Petitioner, the Court finds it plainly
        appears from the face of the petitions, exhibits, and prior proceedings that the
        Petitioner is not entitled to any relief. Therefore, the Court is of the opinion the
        requested relief is not well taken and is hereby DENIED.

Exhibit F (“Order Denying Relief Requested,” October 17, 2019).

        Between the filing of his first PCR Motion and the circuit court’s denial of same in Cause No.

L18-249, Mathis filed several additional pleadings which are docketed in Lafayette County Circuit

Court, Cause No. L18-436.3 He filed a “Motion for Appointment of Counsel” and a “Motion for

Evidentiary Hearing” on September 17, 2018. See Exhibit G (“Motion for Appointment of Counsel,”

September 17, 2018); Exhibit H (“Motion for Evidentiary Hearing,” September 17, 2018). In his

“Motion for Evidentiary Hearing,” he argued additional grounds for a second PCR Motion, listing

‘Grounds Upon Which Motion is Based’ and detailing the following grounds: (1) ineffective

assistance of counsel; (2) guilty plea/factual basis; (3) perjury; (4) 4th, 5th, 6th, 8th, 14th Constitutional

rights violated; (5) actual and factual innocence. Id. Mathis also filed an Application to Proceed In

Forma Pauperis. Exhibit I (Application to Proceed In Forma Pauperis, September 17, 2018).

        On September 24, 2018, Mathis filed a “Motion for Leave to File an Amended Complaint” in

Lafayette County Circuit Court, Cause No. L18-436, wherein he argued that he “left out [sic] grounds


        3
          Careful review of the dockets mentioned throughout reveals that there are several
identical pleadings filed in both Cause No. L18-436 (civil docket) and Cause No. LK16-287
(criminal docket): “Motion for Appointment of Counsel;” “Declaration in Support of Motion for
Appointment of Counsel;” “Motion for Evidentiary Hearing;” “Application to Proceed In Forma
Pauperis;” “Notice of Motion Requesting Notice of Appeal Appealing to the Mississippi
Supreme Court and Application to Proceed In Forma Pauperis;” and “Order Denying Leave to
Proceed In Forma Pauperis.” See Exhibits B and C. All pleadings discussed in this opinion
relate to the Petitioner’s guilty plea of burglary of a dwelling, entered on July 7, 2017. See
Exhibit A.
                                                      -4-
      Case: 3:19-cv-00132-SA-DAS Doc #: 18 Filed: 06/26/20 5 of 7 PageID #: 235




4th Amendment of the U.S. Constitution[,] maliciously prosecuted and demand for jury trial.” Exhibit

J (“Motion for Leave to File an Amended Complaint,” September 24, 2018). Mathis went on to allege

that “[s]ince filing the Complaint[,] Petitioner determined that he was maliciously prosecuted and

deprived of his liberty (seized) for a crime he did not commit.” Id. Further, Mathis alleged that

“Marcus Wilson deprived Petitioner of various constitutional rights including, but not limited to, his

right to remain free from malicious prosecution, wrongful conviction, and unlawful confinement.” Id.

        On October 9, 2018, in Lafayette County Circuit Court, Cause No. L18-436, the trial court

considered the Petitioner’s “Motion for Evidentiary Hearing” pursuant to the Mississippi Uniform

Post-Conviction Collateral Relief Act and denied such as being successive. Exhibit K (“Order

Denying Relief Requested,” October 9, 2018). In addition, the trial court considered Mathis’s

“Motion for Appointment of Counsel,” denying same. Id.

        Next, on January 22, 2019, Mathis appealed the circuit court’s October 9, 2018 Order by filing

a “Notice of Motion Requesting Notice of Appeal, Appealing to the Mississippi Supreme Court and

Amending a Complaint,” which was docketed as Mississippi Supreme Court Cause No. 2019-TS-

00181-COA. Exhibit L (“Notice of Motion Requesting Notice of Appeal, Appealing to the Mississippi

Supreme Court and Amending a Complaint, January 22, 2019”).4 Mathis’s appeal was dismissed by

the Mississippi Court of Appeals on July 16, 2019, pursuant to Miss. R. App. P. 2(a)(2), for failure to

pay the costs of the appeal, and the mandate issued on August 6, 2019. Exhibit M (Mandate Issued,

August 6, 2019).

        On February 7, 2019, in Lafayette County Circuit Court, Cause No. L18-436, the trial court



        4
         The same motion was also filed in the Lafayette County Circuit Court, Cause No. L18-
436, on February 7, 2019 and filed on February 19, 2019, with exhibits.

                                                  -5-
      Case: 3:19-cv-00132-SA-DAS Doc #: 18 Filed: 06/26/20 6 of 7 PageID #: 236




entered an “Order Denying Leave to Proceed In Forma Pauperis” and noted:

       This cause is before the Court by virtue of the filing by Petitioner of certain documents
       titled “Notice of Motion Requesting Notice of Appeal, Appealing to the Mississippi
       Supreme Court and Amending a Complaint.” It appears to the Court that the Petitioner
       is seeking to appeal the previous Order of this Court, dated October 9, 2018, in which
       this Court denied Petitioner’s “Motion for Evidentiary Hearing” and “Motion for
       Appointment of Counsel.” This Court finds it is without authority to grant the
       Petitioner’s current request because it is untimely. Therefore, the Petitioner’s request to
       appeal the ruling in forma pauperis is hereby DENIED.

Exhibit N (“Order Denying Leave to Proceed In Forma Pauperis,” February 7, 2019).5

       On April 2, 2019,6 in Lafayette County Circuit Court, Cause No. L18-436, Mathis filed a

“Motion of Objection, Alternatively Requesting Reconsideration and Rehearing, Alternatively

Requesting Notice of Appeal to the Mississippi Supreme Court,” in which he objected to the circuit

court’s February 28, 2019 “Order Granting Leave to Appeal In Forma Pauperis is Set Aside.” Exhibit

Q (“Motion of Objection, Alternatively Requesting Reconsideration and Rehearing, Alternatively

Requesting Notice of Appeal to the Mississippi Supreme Court,” April 2, 2019). On May 20, 2019,

the circuit court found “[t]he requested relief is without merit and hereby DENIED.” Exhibit R

(“Order Denying Requested Relief,” May 20, 2019).

                                              Discussion

       Mr. Mathis has not yet presented the claims raised in the instant petition to the Mississippi



       5
         However, on February 20, 2019, the Lafayette County Circuit Court filed an “Order
Granting Leave to Appeal In Forma Pauperis” allowing the Petitioner to appeal to the
Mississippi Supreme Court. Exhibit O (Order Granting Leave to Appeal In Forma Pauperis,
February 20, 2019). Then, on February 28, 2019, the Lafayette County Circuit Court recognized
the conflicting orders regarding in forma pauperis mentioned above, and ordered the February
20, 2019 Order to be set aside. Exhibit P (“Order Granting Leave to Appeal In Forma Pauperis
is Set Aside,” February 28, 2019).
       6
         The pleading itself has a filed “stamped” date of April 1, 2019, while the general docket
sheet has a “filed” date of April 2, 2019.
                                                  -6-
         Case: 3:19-cv-00132-SA-DAS Doc #: 18 Filed: 06/26/20 7 of 7 PageID #: 237




Supreme Court. As such, the instant petition for a writ of habeas corpus must be dismissed for failure

to exhaust state remedies. The court cautions the petitioner that the one-year federal habeas corpus

limitations period has been running during the pendency of this federal petition, and the petitioner

needs to move with diligence to ensure that he exhausts state remedies prior to the expiration of the

federal habeas corpus deadline. A final judgment consistent with this memorandum opinion will issue

today.

          SO ORDERED, this, the 26th day of June, 2020.


                                                        /s/ Sharion Aycock
                                                        UNITED STATES DISTRICT JUDGE




                                                  -7-
